DETAILED ACTION
The Office Action is in response to the Applicant's reply filed May 17, 2022 to the
Office action mailed on February 17, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/FR2017/053507, filed December 12, 2017, which claims benefit of foreign priority to FR 1662647, filed December 16, 2016.  English translation provided on 6/9/2022.
Status of Application
Claims 1-20 are pending in this action.  Claims 1-4, 10-13, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims 5-9, 14-19 are currently under consideration.
Information Disclosure Statement
No information disclosure statements.
Response to Arguments
Applicant argues a substitute specification has been filed on May 17, 2022. However, no amendments have been filed.  The Objections are maintained. 
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 5-9, 14-19 is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.

Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 5-9, and 14-19 over
Joerger et al. (US 2015/125403), in view of Dierker(US 2008/0161418), Agrana (“Winter conform eco-conscious hand cream” (cited in ID), and Novoseletsky (“Seppic Introduces Emollient Ranges by the Double”) (cited in IDS) is not persuasive. The rejection is herewith maintained.  Applicant argues the claims have been amended to exclude silicone based ingredients, stating, “wherein the emulsion (E) does not comprise any synthetic polymer comprising silicone or fluoro units and does not comprise any compound of silicone nature”.   Further, Applicant states the silicon ingredients are not preferred due to disclosures discussed in Applicant’s specification. 
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant' s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Specifically, the Joerger reference teaches silicone based ingredients, however, these are not the essential components of the invention.   The Joerger examples do not all require the silicone base, i.e. see Examples.  Moreover, the Examiner points out that Applicant’s specification recites:
The inventors therefore sought to develop a novel solution to improve the sensory properties of a formulation, with the aim of reducing or dispensing with the tacky effect
induced by the presence of glycerol, without it being necessary to thicken the aqueous phase with synthetic polymers comprising silicone or fluoro units or to add a third compound of silicone nature.

The Examiner states, the prior art teaches sensory modifiers are materials used at a level of up to 20% by weight of a composition such as emollients, humectants, volatile oils, non-volatile oils, and particulate solids inclusive of glycerol.  Furthermore,  Joerger similar to Applicant’s specification describes that the” humectants, when used by themselves, give rise to a high level of tack, especially when used at the higher levels. It has been found, however, that this tacky feel can be offset by using the particulates of the present invention.”  Therefore, similar to Applicant’s disclosure the prior art is using material other than silicone in a formulation that a tacky effect is induced by the presence of humectants such as glycerol.  Therefore, the arguments are not persuasive.
The ODP rejection made over copending Application No. 16/470,395 is withdrawn in view of the abandonment. 
The rejections have been modified to address the amendments made to the claims.
Objections
The use of the trademarks/trade names has been noted in this application (e.g., [0032], [0040], [0052], [0065], [0079], [0083-4], [0088], [0093], [00102], TABLES 1 and 2).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joerger et al. (US 2015/125403), in view of Dierker(US 2008/0161418), Agrana (“Winter conform eco-conscious hand cream” (cited in ID), and Novoseletsky (“Seppic Introduces Emollient Ranges by the Double”) (cited in IDS). 
The claims are examined to the extent that they read on an oil-in-water emulsion (E) comprising, for 100% of the weight of the emulsion: - from 40% to 90% by weight of a cosmetically acceptable aqueous phase (A) comprising, for 100% of the weight of the aqueous phase (A), from 5% to 30% of glycerol, and- from 10% to 60% by weight of a fatty phase (G) comprising, for 100% of the  weight of the fatty phase (G), from 1% to 25% by weight of a mixture (M1) of cyclic or acyclic, linear or branched saturated hydrocarbons, among which at least 95% by weight comprise from fifteen to nineteen carbon atoms, and from 0.5% to 15% of at least one oil-in-water surfactant; wherein the emulsion (E) does not comprise any synthetic polymer comprising silicone functional groups or fluoro functional groups and does not comprise any compound of silicone nature. 
Joerger teaches skin/hair cosmetic formulations in form of oil-in-water (O/W, O/W/O) emulsions that may include:  5-70 wt% of water;  5-40 wt% of surfactant(s);  30-60 wt% of oils/wax (Para. 0092-0101, 0105-0124), and also may include other ingredients such as 0.1-10 wt% of UV absorbing/scattering inorganic sunscreens (Para. 0125, 0184-0189; Examples), aliphatic, alicyclic and aromatic hydrocarbons, fats, oils as emollients (Para. 0145-0148), emulsifiers/surfactants (Para. 0162-0167), fragrance, thickeners, perfume, etc. (Para. 0168-0178). Joerger provides example of makeup remover comprising 47.45 wt% of deionized water; 10 wt% of the C15-19 alkanes, i.e., acyclic unbranched saturated hydrocarbons (here as Gemseal 40), 5.75 wt% of the O/W surfactant DEA Oleth-3 Phosphate (Example 41).
Joerger does not teaches the use of branched and/or cyclic hydrocarbons or specific exclusion of silicone material as claimed.  
Joerger teaches certain sensory modifiers materials used at a level of up to 20% by weight of a composition include emollients, humectants, volatile oils, non-volatile oils, and particulate solids which impart lubricity. An example includes glycerol(Para. 0173). Joerger teaches that the humectants, when used by themselves, give rise to a high level of tack, especially when used at the higher levels. It has been found, however, that this tacky feel can be offset by using the particulates of the present invention(Para.  0133 and 0141).  
Dierker teaches the use of 0.1-50 wt% of branched hydrocarbons having 10-22 carbon atoms in cosmetic emulsions comprising water, oils, UV absorbers, nonionic surfactants, and other additives for providing good spreading qualities (Title; Para. 0007, 0009, 0012, 0023-0048).  
Agrana teaches “oil-in-water emulsion” with sensory and/or aesthetic properties that includes 3 wt% of a mixture of C15-C19 hydrocarbons comprising: (i)  3.7 wt% of linear alkanes comprising 15-19 carbon atoms;  (ii) 96 wt% of isoalkanes comprising 15-19 carbon atoms; and (iii) 0.3% of cycloalkanes comprising 15-19 carbon atoms (here as Emogreen L15; see instant specification).  
Novoseletsky teaches the use in cosmetic compositions such products as Emogreen L15 (see above) and/or Emosmart L19 comprising (i) 13.2 wt% of linear alkanes comprising 15-19 carbon atoms; (ii) 55 wt% of isoalkanes comprising 15-19 carbon atoms; and (iii) 31.8 wt% of cycloalkanes comprising 15-19 carbon atoms (see instant specification), and also teaches that said hydrocarbon mixtures are compatible with any type of oil and provide a wide sensory palette to texture.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the tacky effect and use mixtures of hydrocarbons comprising 15-19 carbon atoms as taught by Dierker, Agrana and Novoseletsky preparing skin/hair cosmetic compositions taught by Joerger.  One would do so with expectation of beneficial result, because cited prior art teaches the hydrocarbon compositions/mixtures that can be used for providing good spreading qualities, are compatible with any type of oil and provide a wide sensory palette to texture. With regards to the tacky feel, Joerger teaches using material other than silicone in a formulation that a tacky effect is induced by the presence of humectants such as glycerol.   With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal spreading qualities, compatibility with oils and provide a wide sensory palette to texture, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   With respect to recitations “for cleansing and/or caring for the human skin,” in claims 17-19 are intended uses of a product claim.
Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627